Citation Nr: 0003918	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-15 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a ganglion cyst of 
the left knee (claimed as a tumor), secondary to exposure to 
ionizing radiation.

3.  Entitlement to outpatient dental treatment.  

4.  Timeliness of an appeal for entitlement to an increased 
rating for residuals of a partial gastrectomy, with dumping 
syndrome, currently evaluated as 40 percent disabling.

5.  Timeliness of an appeal for entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
basal cell carcinoma, secondary to radiation exposure.  This 
case is also on appeal from a June 1995 decision of the St. 
Paul, Minnesota, VA Medical Center (VAMC), denying 
entitlement to outpatient dental treatment.  Additionally, 
this case is on appeal from a December 1997 rating decision 
of the St. Paul RO and Insurance Center which denied 
entitlement to service connection for a ganglion cyst of the 
left knee (claimed as a tumor), as a result of exposure to 
ionizing radiation.  While this issue was not identified by 
the RO as certified to the Board, the record reflects receipt 
of a notice of disagreement (NOD) in May 1998, issuance of a 
statement of the case (SOC) in July 1998, and receipt of a 
statement in September 1998 which referenced residuals of 
exposure to ionizing radiation which may be construed as a 
timely substantive appeal with regard to the left knee.   

The issues of entitlement to service connection for basal 
cell carcinoma, secondary to exposure to ionizing radiation, 
entitlement to service connection for a ganglion cyst of the 
left knee (claimed as a tumor), secondary to exposure to 
ionizing radiation, and timeliness of an appeal for 
entitlement to a total rating for compensation purposes based 
on individual unemployability, will be addressed in the 
remand that follows this decision.

The Board notes that in a July 1999 informal hearing 
presentation, and during a July 1999 hearing before a section 
of the Board chaired by the undersigned Board member, the 
veteran's representative argued that a March 1993 rating 
decision, which denied an increased evaluation for status 
post partial gastrectomy with dumping syndrome, was also 
timely appealed.  With regard to the matter of timeliness of 
an appeal of the denial of entitlement to an increased rating 
for residuals of a partial gastrectomy, with dumping 
syndrome, the Board has the authority to adjudicate or 
address this question in the first instance, pursuant to 
VAOPGCPREC 9-99 (August 18, 1999) provided the veteran is 
afforded adequate notice and opportunity to be heard on the 
question of timeliness, without the issuance of a SOC, as it 
has not been the subject of a decision by an agency of 
original jurisdiction, and there has not been an 
administrative appeal.  

Notice of the Board's intent to address in the first instance 
the question of timeliness of a substantive appeal with 
regard to the March 1993 denial of an increased rating for 
residuals of a partial gastrectomy is hereby provided to the 
veteran and his representative pursuant to VAOPGCPREC 9-99 
(August 18, 1999).  The veteran and his representative have 
60 days from the date of issuance of this document-decision 
to present additional written argument, and/or to present 
additional evidence, relevant to jurisdiction of the Board in 
considering the matter of timeliness of appeal of the March 
1993 RO denial of an increased rating for residuals of a 
partial gastrectomy, with dumping syndrome, currently 
evaluated as 40 percent disabling.  It is noted the veteran 
was afforded an opportunity to present oral argument in this 
regard at a hearing before the undersigned in July 1999.


If the veteran or his representative have no additional 
argument or evidence to submit, the 60-day response period 
may be waived by addressing such statement to the Director's 
Office (014), Board of Veterans' Appeals, U.S. Department of 
Veterans Affairs, 810 Vermont Ave., N.W., Washington, D.C.  
20420.  Otherwise, if there is no response from the veteran 
or his representative by the end of the 60-day response 
period, the Board will assume that no further argument or 
evidence is being submitted, and the Board will issue a 
decision in writing to the veteran and his representative on 
the matter of timeliness of an appeal of a March 1993 RO 
denial of entitlement to an increased rating for residuals of 
a partial gastrectomy, with dumping syndrome, currently 
evaluated as 40 percent disabling.


FINDING OF FACT

The veteran's claim for entitlement to outpatient dental 
treatment is not plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to outpatient dental 
treatment is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he has a current 
dental condition that aggravates his service-connected status 
post partial gastrectomy with dumping syndrome.  He asserts 
that he has had teeth removed, and can masticate with only 
six upper and six lower teeth.  The result is that his food 
is not chewed properly before being swallowed and causes 
painful spasms at the entrance to his stomach.  Accordingly, 
he asserts that he is entitled to outpatient dental treatment 
and a favorable determination is requested.

To be eligible for VA outpatient dental treatment, a veteran 
must meet one of the eligibility categories listed in 38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1999) 
(previously § 17.123).  The category relevant to this appeal 
pertains to Class III VA dental treatment, commonly referred 
to as VA adjunct dental treatment.  The regulation provides 
that a veteran may be furnished outpatient dental services 
for those dental conditions professionally determined to be 
aggravating a service-connected disability and which have a 
material and detrimental effect upon the associated service-
connected disability.  38 U.S.C.A. § 1712(a)(1)(D); 38 C.F.R. 
§ 17.161(g).

The threshold issue is whether the veteran has presented a 
well-grounded claim for entitlement to outpatient VA dental 
treatment.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

Applying the general considerations for well-grounded claims 
to a claim for outpatient dental treatment, the veteran must 
satisfy certain elements for the claim to be well-grounded.  
There must initially be competent (i.e. medical) evidence of 
a current dental disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence that 
the dental condition is aggravating or adjunct to a service-
connected disability, as shown through medical evidence.  See 
Layno v. Brown 6 Vet. App. 465, 469 (1994) and Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

A post-service VA medical record dated in May 1995 does show 
that the veteran had been prescribed ibuprofen for pain by a 
VA dental clinic.  However, the veteran has submitted no 
competent evidence, such as a medical opinion, showing that 
his dental condition aggravates or is adjunct to his service-
connected status post partial gastrectomy with dumping 
syndrome.  Ideally, such an opinion would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of 

the lack of competent medical evidence of an aggravating or 
adjunct relationship in this case, the veteran's claim for 
entitlement to outpatient dental treatment is not well-
grounded and the appeal must be denied.

The Board recognizes the veteran's own assertions that his 
dental condition aggravates his service-connected status post 
partial gastrectomy with dumping syndrome.  While the veteran 
is competent to describe his observations, as a layperson, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.  
Accordingly, his testimony does not constitute competent 
medical evidence that his dental condition aggravates or is 
adjunct to his service-connected status post partial 
gastrectomy with dumping syndrome. 

Because of the lack of competent medical evidence linking the 
veteran's current dental condition to his status post partial 
gastrectomy with dumping syndrome, his claim for outpatient 
dental treatment is not well-grounded and the appeal is thus 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claimed benefit.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim for outpatient dental 
treatment not having been received, the appeal is denied.  


REMAND

On September 29, 1998, the RO certified to the Board the 
veteran's appeal of service connection for basal cell 
carcinoma, secondary to exposure to ionizing radiation.  
Within 90 days, the veteran submitted additional evidence 
consisting in part of some duplicative or non-pertinent 
evidence.  The veteran also submitted correspondence sent to 
him from the Defense Nuclear Agency in December 1995 revising 
his estimated dose summary.  This evidence is material to the 
veteran's claims of entitlement to service connection for 
basal cell carcinoma, secondary to exposure to ionizing 
radiation, and entitlement to service connection for a 
ganglion cyst of the left knee (claimed as a tumor), 
secondary to exposure to ionizing radiation.  It does not 
appear that the RO has considered this correspondence, or the 
revised dose information contained therein.  

A waiver of the right to readjudication by the RO pursuant to 
38 C.F.R. § 20.1304(c) (1999) was not submitted with the 
additional evidence received in December 1998.  As a result, 
the veteran's claims for service connection for basal cell 
carcinoma, and a ganglion cyst of the left knee (claimed as a 
tumor), secondary to exposure to ionizing radiation, along 
with the newly submitted evidence, must be remanded to the RO 
for initial consideration.

The Board notes that the veteran was advised by the RO in a 
letter dated August 4, 1998 that no timely substantive appeal 
had been received in regard to the March 1993 RO denial of a 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability.  The veteran 
expressed disagreement with the finding of no timely appeal 
as to the TDIU issue.  However, a SOC has not been issued as 
to this timeliness issue as required by 38 C.F.R. § 19.34 
(1999).

Therefore, in order to afford the appellant every due process 
consideration, this case is hereby REMANDED for the following 
action:

1.  In light of the recently submitted 
evidence, including the December  1995 
correspondence to the veteran from the 
Defense Nuclear Agency, the RO should 
undertake all indicated development.  
Then, on the basis of all additional 
evidence, the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for basal cell 
carcinoma, secondary to exposure to 
ionizing radiation, and of entitlement to 
service connection for a left knee cyst 
(claimed as a tumor), secondary to 
exposure to ionizing radiation.  If the 
benefit sought is not granted, where a 
timely notice of disagreement is of 
record, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond. 

2.  The RO should issue a SOC on the 
matter of timeliness of an appeal of a 
March 1993 rating decision denial of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


